Title: Thomas Jefferson to Eli Alexander, 17 January 1810
From: Jefferson, Thomas
To: Alexander, Eli


          
            Sir
             
                     Monticello 
                     Jan. 17. 10
          
          
		   
		  When I saw you at court I requested you would not meddle with any grounds without the 8. fields of Shadwell till we should settle our difference as to Lego. yet in my ride to-day I percieve you have ploughed a considerable piece of ground outside of those fields. if we cannot settle this question between ourselves, or by disinterested
                  neighbors, I shall not decline the umpirage of the law, although an amicable one would be more acceptable. indeed it would be very contrary to my wishes that force should be
			 introduced between you & me, yet I must say that I will not let my property be taken without any consent on my part. I must therefore declare that if you enter on the tract of Lego for the purpose of cultivation before we settle our question, I shall consider it as an act of force, and will meet it with force. in the mean time I am ready at any moment to settle it.
			 with my b wishes for this I am Sir
          
            Your humble servt
            
                  Th: Jefferson
          
        